Citation Nr: 1401003	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for herniated nucleus pulposus at C3-C6.

2.  Entitlement to a compensable initial rating for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to a compensable initial rating for carpal tunnel syndrome of the left upper extremity.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987 and from December 1990 to September 1996.  He also had service in the Navy Reserve.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

A TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the September 2013 informal hearing presentation, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In statements dated January 2013 and September 2013, the Veteran maintained that the service-connected cervical spine and carpal tunnel disabilities have worsened in severity.  Specifically, he noted that he was unable to lift things due to his bilateral carpal tunnel syndrome.  He further asserted that due to his cervical spine disability he experienced pain, numbness, and tingling in his hands.  In light of his contentions that his cervical spine and carpal tunnel syndrome disabilities have worsened since his last VA examinations in November 2010 and February 2011, the Board finds that new examinations are warranted.  

Further, the last VA treatment record is dated January 4, 2012 from the Boise VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Last, as any decision with respect to the claims for increased rating for the service-connected disabilities may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased ratings.  Thus, adjudication of the TDIU claim is deferred until adjudication of these increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with his due process rights on the issue of entitlement to TDIU. 

2.  Obtain all treatment records from the Boise VAMC from January 2012 to the present and associated with the record.  Any negative responses should be properly documented in the record.

3.  Schedule the Veteran for an examination in order to assess the current severity of the cervical spine and carpal tunnel syndrome disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be reviewed by the examiner in connection with the examination.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


